Durham, C.J.
(dissenting) — This case provides us an opportunity to overrule the shortsighted decision we made in Bradbury v. Aetna Casualty & Sur. Co., 91 Wn.2d 504, 589 P.2d 785 (1979). By blindly applying the Bradbury rule, the majority ignores both United States Supreme Court precedent, which clearly holds that fully settled or adjudicated cases are beyond the reach of otherwise fully retroactive decisional law, and the broad public policy reasons for finality in contractual dealings. Accordingly, I respectfully dissent.
Bradbury gives no authority or rationale for voiding otherwise valid settlements. In that opinion, we noted that the issue was "one of first impression in this state.” Bradbury, 91 Wn.2d at 507. The Bradbury court summarily assumed — without discussion or analysis — that the release at issue could be voided by retroactive application of new case law, and proceeded with an inquiry into the issues of justifiable reliance and insurance stacking. In the case at bar, the majority justifies its holding on the unstable precedent established in Bradbury. Recognizing this, the majority attempts to strengthen Bradbury post facto by including justifications to supplement Bradbury’s holding.
The United States Supreme Court has consistently refused to apply new law retroactively to settled cases. Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 115 S. Ct. 1745, 1751, 131 L. Ed.2d 820 (1995) ("New legal principles, even when applied retroactively, do not apply to cases already closed.”); James B. Beam Distilling Co. v. Georgia, 501 U.S. 529, 541, 111 S. Ct. 2439, 115 L. Ed. 2d 481 (1991) *699("[R]etroactivity in civil cases must be limited by the need for finality[;] ... a new rule cannot reopen the door already closed.” (citation omitted)). Because Jain’s original claim against State Farm had been completely settled five months before this court decided Tissell, Beam mandates that the Tissell rule has no effect — a result that effectively overrules our decision in Bradbury.
We have also consistently recognized that the finality of private settlements trumps any policy supporting full compensation for accident victims. In Nationwide Mut. Fire Ins. Co. v. Watson, 120 Wn.2d 178, 840 P.2d 851 (1992), we stated:
Under contract law, a release is voidable if induced by fraud, misrepresentation or over-reaching or if there is clear and convincing evidence of mutual mistake. In deciding the void-ability of releases, two competing policies are considered. The law favors just compensation of accident victims. However, the law also favors private settlement of disputes. Releases are therefore given great weight to support the finality of those settlements.

. . . [T]his court has generally upheld the validity of releases.

Nationwide, 120 Wn.2d at 187 (emphasis added) (footnotes and citations omitted). While the majority properly notes that this state has a strong policy of compensating accident victims, this policy does not undermine an otherwise valid settlement agreement.
Public policy favors the amicable settlement of claims without litigation when the agreements are fairly secured. By upholding Bradbury and allowing new laws to apply retroactively to settled agreements, the majority’s holding will discourage parties from settling their disputes independent of court intervention. There will be little incentive to settle a case if the potential for new law provides an aggrieved party with a key to reopen the door of settled claims.
In addition, neither the majority nor the Bradbury court *700has adequately explained when a settled lawsuit or claim would finally be immune from potential revival through retroactively applied law. While the majority’s holding helps to provide Jain with compensation she surely needs, by not addressing when settlements will finally be immune, it will undoubtedly require us to consider this issue in a future case.
Talmadge, J., concurs with Durham, C.J.
Reconsideration denied May 7, 1997.